The bill in this case was filed by the appellant against the National B. & L. Association, and sets up the fact that the complainant had borrowed money from the defendant at a usurious rate of interest, and prayer for an accounting and that the complainant be allowed to redeem the property mortgaged by paying off any balance ascertained to be due. The defendant demurred to the bill upon several grounds, which demurrer 'was sustained. From the decree sustaining the demurrer the complainant prosecutes the present appeal.
The decree is affirmed on the authority of Johnson v. Nat. B. & L. Asso., 125 Ala. 465.
Opinion by
Dowdell, J.